Citation Nr: 0326517	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  98-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for sclerosis, slight, 
sacro iliac articulations, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for residuals of frozen 
toe, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1941 to June 1947 
and October 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.


REMAND

During the pendency of this appeal, the regulations pertinent 
to evaluating the veteran's service-connected back condition 
have been revised.  Since this change in law occurred while 
his appeal was pending, the version of the law that is more 
favorable to his claim must be applied.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, the old law must be 
applied prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  In the 
instant case, the veteran has not been notified of the 
amended regulations or given the opportunity to submit 
evidence to sustain an increased rating under the revised 
criteria.

Additionally, the May 1998 VA examination is the most recent 
examination afforded the veteran.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires that the most records be obtained and the veteran 
provided a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must notify the veteran of the 
revised regulations pertinent to 
evaluating his service-connected back 
condition.  The veteran should be allowed 
an opportunity to identify or submit 
additional evidence.

2.The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent for both 
his increased rating claim and his 
service connection claim.

3.  The RO should schedule the veteran 
for a VA spine examination to determine 
the current manifestations of his 
service-connected sclerosis, slight, 
sacro iliac articulations.  The 
examination should reveal the 
manifestation that comport to both the 
prior and revised criteria for rating the 
service-connected back condition.  To the 
extent medically possible, the examiner 
should state in the examination report 
which back symptomotology is due to the 
veteran's service-connected back 
condition alone and which symptomotology 
is attributable to nonservice-connected 
conditions.  If the examiner is unable to 
medically attribute a symptom to a 
specific condition, the examiner should 
so state.

4.  The RO should then readjudicate the 
veteran's increased rating claim for his 
service-connected back condition and his 
claim for service connection for residuals 
of a frozen toe, left foot.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since April 2003, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



